Title: From George Washington to James Ross, 1 August 1794
From: Washington, George
To: Ross, James


               
                  Sir,
                  Philadelphia Augt 1st 1794.
               
               As letters are liable to accidents, & I have had no acknowledgment of one I wrote to you, on the 16th of June, I take the liberty of troubling you with a duplicate thereof.
               A few days ago I received a letter from Colo. Israel Shreve proposing to buy the tract on which he lives, in Fayette Cty. He offered to pay a third of the price next April (at which time, he says his lease expires) and interest on the other two thirds, if the credit could be agreed on; giving the land & his own Bond as security.
               A Mr Jackson of Red-stone, according to his account, has told him that my price was 30/. an Acre; on what ground, I am at a loss to conjecture; for at no period since the dissolution of my concern with a Gilbert Simpson, and intention to part with the Land, have I ever contemplated to take less than forty shillings pr Acre. Some person in the course of last winter (this Mr Jackson I presume) called upon, and enquired of me, if I was disposed to sell my lands in the Western part of this State, and what value I set upon them?  Finding it was not on his own Acct the enquiries were made, my answers were short, and to this effect, that I could, some years ago, have got 40/ for the tract in Fayette, and that I valued the other at 30/. He then asked if credit would be allowed—I replied, if part of the money was paid down, Interest on the remainder, and the whole well secured, credit might be obtained—Nothing more that I can recollect, passed between us. How then he should misconceive what I said, or Colo. Shreve what he said, is not easy to account for.
               I have informed Colo. Shreve, that as you were so obliging as to offer to dispose of these Lands on my behalf, I could do no more than refer him to you; lest any specific answer might
                  
                  militate with any negotiations you might have in hand; & this communication is to prepare you therefor; if the misconception he has been under should not arrest any further overtures from him, on this subject. With very great esteem I am—Sir Your most Obedt Ser.
               
                  Go: Washington
               
            